Exhibit 10.25

OCCAM NETWORKS, INC.

CODE OF BUSINESS CONDUCT AND ETHICS

(As amended December 5, 2006)



--------------------------------------------------------------------------------

Overview of the Code

Occam’s reputation for honesty and integrity is among our most important assets.
The Occam Code of Business Conduct and Ethics, which may be referred to as the
“Code,” is designed to provide you with a clear understanding of the conduct we
expect from all our employees, directors, and consultants. The Code applies to
all directors, officers, and employees of Occam and its subsidiaries, who,
unless otherwise specified, are referred to together in the Code as “employees.”
In addition, consultants, contractors, and agents acting on behalf of Occam must
review the Code and agree to be bound by its provisions as if they were
employees.

You are required to review the Code carefully. All new employees of Occam must
execute an acknowledgement stating that they agree to be bound by the Code.
Existing employees will be asked from time to time to provide the Human
Resources Department with a similar acknowledgement. Failure to comply with the
Code can and will result in disciplinary or enforcement action, which could
include a termination of employment.

Purposes of the Code

We have adopted and implemented the Code to defer wrongdoing and promote the
following:

 

  •   Honest and ethical conduct, including (i) the ethical handling of actual
or apparent conflicts of interest between personal and professional
relationships; (ii) the ethical conduct of our business; and (iii) the ethical
management of our relationships and transactions with customers, vendors, and
anyone with whom we conduct business;

 

  •   Full, fair, accurate, timely, and understandable disclosure in reports and
documents we file with, or submit to, the Securities and Exchange Commission and
in other public communications we make;

 

  •   Compliance with applicable governmental laws, rules, and regulations;

 

  •   Prompt internal reporting of violations of the Code to an appropriate
person or persons identified in the Code; and

 

  •   Accountability for adherence to the Code.

Highlights of the Code

The most important principal embodied in the Code is that as an employee of
Occam, you are our representative, and you must act on behalf of Occam in all
circumstances with honesty and integrity and in conformity with all applicable
laws and regulations. Key requirements of the Code include those listed below.

• You must at all times conduct yourself and any business you are conducting on
Occam’s behalf in compliance with all applicable laws or regulations.

• You must avoid conflicts of interest or the appearance of conflicts of
interest.



--------------------------------------------------------------------------------

• You must insure that every business or financial record that you prepare or
are involved with, whether related to internal or external transactions, is
prepared timely and accurately. You must never falsify any Occam document or
business record, take any other action that distorts the true nature of any
transaction, or fail to report to appropriate personnel any information that is
necessary to insure that Occam properly records and accounts for every business
transaction.

• If you are involved in preparation of our financial statements and reports or
other public disclosures, you must use all reasonable efforts to ensure that all
information and disclosures are full, fair, accurate, timely, and complete.

• You may not use assets of Occam, including confidential information, for your
personal business or benefit.

• You must deal with our customers, suppliers, and other third parties with whom
Occam has relationships, and with Occam’s competitors, fairly and at arm’s
length and in compliance with all applicable laws, including those relating to
competitive practices.

• You must protect Occam’s proprietary information as well as the proprietary
information of third parties that Occam may obtain and must not use any such
information for your personal benefit.

• You must never bribe or attempt to bribe or improperly influence a government
official.

• You must report violations or suspected violations of the Code, including
requests by any other employee or colleague to violate the Code, or any threats
or retaliation against someone who has reported a potential violation or who is
cooperating in any investigation.

• Violating the Code will result in disciplinary or enforcement action, which
could include a termination of your employment.

Your Responsibilities

You are responsible for reading and understanding the Code. You must at all
times comply with the Code, both in letter and in spirit. Ignorance of the Code
will not excuse you from its requirements.

You are responsible for conforming your conduct to the Code. You must comply
with the Code as well as other applicable policies of Occam. You will not be
permitted to rely on technical arguments that an action was within the letter of
the Code if it was clearly not within the spirit or intent of the Code.

You are responsible for seeking guidance if you have questions about the Code or
if a circumstance or situation arises where you are uncertain as to whether an
action is unethical or improper. Some situations may seem ambiguous. No Code of
Conduct or other policy can address every circumstance. Occam encourages you to
trust your instincts, as you will be responsible for your actions. In evaluating
a situation, you should obtain all relevant facts, assess the responsibilities
and roles of those

 

- ii -



--------------------------------------------------------------------------------

involved, and use your own judgment and common sense to evaluate whether an
action is unethical or improper. If you are uncertain, seek guidance. You may
discuss with your manager any questions or concerns you have about the Code or
other policies of Occam and whether or not any proposed course of conduct or
dealing is appropriate. If for any reason you are uncomfortable discussing it
with your manager, you should consult with appropriate personnel in the Human
Resources Department or the Finance Department.

You are responsible to assist Occam in enforcing the Code and to report
potential violations. You should be alert to possible violations and must report
them. The process for reporting possible violations is described in Section III
of the Code.

 

--------------------------------------------------------------------------------

This Code is not an express or implied contract of continued employment and does
not create any contractual rights for any employee of Occam or its subsidiaries.
All employees should understand that this Code does not modify their employment
relationship, whether at will or governed by contract, except that the
employee’s compliance with the Code will be deemed a condition of continued
employment with Occam.

Occam reserves the rights to amend, alter or terminate this Code, or to rescind
any waiver or consent granted hereunder, at any time and for any reason.

The policies in this Code do not constitute a complete list of Occam policies or
a complete list of the types of conduct that can result in disciplinary action,
including a termination of employment.

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page I.   Introduction    1 II.   Standards of Conduct    1 III.  
Accountability And Reporting; Identifying Violations    1 IV.   Financial
Records and Public Disclosure    3 V.   Compliance with Laws, Rules and
Regulations    6 VI.   Insider Trading    6 VII.   Conflicts of Interest    6
VIII.   No Loans to Executive Officers or Directors    9 IX.   Corporate
Opportunities    9 X.   Fair Dealing    9 XI.   Customer Relationships    9 XII.
  Supplier Relationships    9 XIII.   Export Controls    10 XIV.   Gifts and
Entertainment    10 XV.   Government Business    10 XVI.   Political
Contribution    11 XVII.   Protection and Proper Use of Company Assets    11
XVIII.   Use of Computers and Other Equipment    11 XIX.   Use of Software    12
XX.   Use of Electronic Communications    12 XXI.   Confidentiality    12 XXII.
  Recordkeeping    12 XXIII.   Records on Legal Hold    13 XXIV.   Disclosure   
13 XXV.   Outside Communications    13 XXVI.   Discrimination and Harassment   
14 XXVII.   Health and Safety    14 XXVIII.   Compliance Standards and
Procedures    14 XXIX.   Amendment, Modification and Waiver    16



--------------------------------------------------------------------------------

I. INTRODUCTION

This Code of Business Conduct and Ethics (the “Code”) summarizes the ethical
standards and key policies that guide the business conduct of Occam Networks,
Inc. (the “Company” or “Occam”).

The purpose of this Code is to promote ethical conduct and deter wrongdoing. The
policies outlined in this Code are designed to ensure that the Company’s
employees, including its officers (“employees”), and members of its board of
directors (“directors”) act in accordance with not only the letter but also the
spirit of the laws and regulations that apply to the Company’s business. The
Company expects its employees and directors to exercise good judgment to uphold
these standards in their day-to-day activities and to comply with all applicable
policies and procedures in the course of their relationship with the Company.

Employees and directors are expected to read the policies set forth in this Code
and ensure that they understand and comply with them. The Code should also be
provided to and followed by the Company’s agents and representatives, including
consultants. The Code does not cover every issue that may arise, but it provides
general guidelines for exercising good judgment. Employees and directors should
refer to the Company’s other policies and procedures for implementing the
general principles set forth below. Any questions about the Code or the
appropriate course of conduct in a particular situation should be directed to
the Company’s Chief Financial Officer. Any violations of laws, rules,
regulations or this Code should be reported immediately. The Company will not
allow retaliation against an employee or director for such a report made in good
faith. Employees and directors who violate this Code will be subject to
disciplinary action, which may include a termination of employment.

Each employee and director must sign the acknowledgement form at the end of this
Code and return the form to the Company’s Human Resources Department indicating
that he or she has received, read, understood and agreed to comply with the
Code. The signed acknowledgment form will be placed in the individual’s
personnel files.

II. STANDARDS OF CONDUCT

The Company expects all employees and directors to act with the highest
standards of honesty and ethical conduct. The Company considers honest conduct
to be conduct that is free from fraud or deception and is characterized by
integrity. The Company considers ethical conduct to be conduct conforming to
accepted professional standards of conduct. Ethical conduct includes the ethical
handling of actual or apparent conflicts of interest between personal and
professional relationships, as discussed below.

III. ACCOUNTABILITY AND REPORTING; IDENTIFYING VIOLATIONS

Reporting Procedures

The Company expects employees to assist Occam in enforcing the Code and to
report possible violations to appropriate personnel. Violations may occur as a
result of someone’s intentional act or, in some cases, because of an
unintentional act, oversight, or error. Employees should report suspected
violations regardless of whether they believe the violation is or was
intentional. Suspected violations should be reported to either of the following
at Occam’s principal executive offices located at 77 Robin Hill Road, Santa
Barbara, California 93117 (telephone: (805) 692-2900):

 

  •   Occam’s Chief Financial Officer, Chris Farrell; or

 

  •   Occam’s Chief Executive Officer, Robert L. Howard-Anderson.



--------------------------------------------------------------------------------

If an employee has concerns relating to Occam’s accounting, internal controls,
auditing matters, financial record keeping, or public disclosures, he or she
should also notify the Audit Committee of Occam’s Board of Directors by sending
a letter to its Chairman, Robert Bylin, c/o Occam Networks, Inc., 77 Robin Hill
Road, Santa Barbara, California 93117. You may also notify the Audit Committee
by sending an email to an internal Audit Committee email address that is
available to all Occam employees at Occam’s internal website. Email
notifications to the internal Audit Committee link will be delivered directly to
members of the Audit Committee.

To the extent reasonably possible, Occam will preserve a reporting person’s
anonymity in connection with any investigation of a suspected violation. If an
employee has concerns about anonymity, we encourage him or her to send an
anonymous letter via mail to the personnel identified above, outlining the
concerns and suspected violation and providing as much detail as possible to
permit, if appropriate, an investigation into the issues raised. In addition, an
employee should review Occam’s Complaint Procedures for Accounting and Auditing
Matters, which is available on Occam’s internal and external websites. It is
against Occam policy and this Code to retaliate in any manner, including
harassment or threats, against any person who has in good faith reported a
suspected violation of this Code or any other Occam policy.

Identifying Violations

To assist employees in the day-to-day monitoring of our business conduct, the
following is a partial list of facts or circumstances that could suggest a
violation of the Code. This list is not exhaustive but provides examples of
situations that employees should avoid and that should be reported.

 

  •   Oral or written agreements or understandings with customers modifying
payment terms, rights of cancellation or product return, or any other term or
condition, where such modification is not part of the terms and conditions of
sale communicated to the Finance Department for purposes of recording the
transaction.

 

  •   Improper or excessive payments relating to inaccurate or misleading time
sheets, expense reports, billing records, or similar documents;

 

  •   Improper or excessive payments to agents, consultants, or professional
service providers, particularly where the service providers are new or unknown
to Occam and have not been adequately investigated or have not signed contracts
or letters of engagement as required by Occam’s policies, or where an
association between Occam and the third party would be embarrassing if exposed;

 

  •   Improper or excessive payments for “miscellaneous expenses” not properly
categorized;

 

  •   Payroll-related expenditures, bonuses, awards, and gifts given to or by
Occam employees without proper approval and adequate documentation;

 

-2-



--------------------------------------------------------------------------------

  •   Payments made in cash or checks drawn to cash, or bearer or bank accounts
or other property not titled in the name of Occam or a subsidiary of Occam;

 

  •   Any payment or transfer to, or deposit with the bank account of, an
individual or intermediary rather than the individual or company with which
Occam is doing business;

 

  •   Payments or billings made, or fees collected or paid, that are greater or
less than normal payments, billings, or fees for the services provided or
received and made at the request of a supplier or customer; or any payment made
or received in an amount greater or less than, or for purposes other than, as
described in supporting documentation;

 

  •   Unusual transactions occurring with non-functional, inactive, or shell
subsidiaries or involving undisclosed or unrecorded assets or liabilities; and

 

  •   Any employment, consulting, or business relationship between an Occam
employee and another company, especially in a business that is the same as or
related to Occam or any subsidiary of Occam.

IV. FINANCIAL RECORDS AND PUBLIC DISCLOSURE

Every Occam financial record – including sales records, time sheets, expense
reports, books and ledgers, and other financial data and records – must be
accurately and timely prepared and must be prepared in accordance with all
applicable laws, principles, and standards. The integrity of our financial
transactions and records is critical to the operation of our business and to
maintaining the confidence and trust of our stockholders, customers, suppliers,
and employees.

General Principles Applicable to Employees

Each employee having any responsibility for, or involvement in, financial
reporting or accounting must have an appropriate understanding of relevant
accounting and financial reporting principles, standards, laws, rules, and
regulations as well as Occam’s financial and accounting policies, controls, and
procedures.

Each employee having any responsibility for, or involvement in, the customer
sales and support process or managing relationships with Occam’s vendors must
understand the accounting and financial reporting implications of Occam’s
transactions with these parties. All such employees should consult with the
Finance Department to discuss any requests for non-standard terms or conditions.
All such employees are responsible for insuring the accuracy and completeness of
all documentation relating to customer sales and support or vendor transactions.
The terms and conditions of any transaction between Occam and any customer or
vendor must be fully and completely reflected in the documentation governing the
transaction. The existence of oral or written agreements or understandings of
any kind that are not part of the documentation relating to the transaction and
that are not reported to the Finance Department as part of such transaction is
an absolute violation of this Code and constitutes grounds for immediate
termination. Examples of such agreements or understandings include (but are not
limited to) requests for payment terms that differ from those reflected in
purchase orders or other documentation or rights to return or cancel orders or
products that are not reflected in the documentation. Employees involved in
customer and vendor transactions are responsible to consult with the Finance
Department if any customer or vendor requests that Occam consent to any term or
condition that would not be fully reflected in the documentation relating to the
transaction.

 

-3-



--------------------------------------------------------------------------------

Even employees not directly involved in financial reporting, accounting, sales
or purchasing will likely come into contact with financial records or reports or
with other documents on which employees preparing financial statements will
depend. These may include vouchers, time sheets, invoices, or expense reports.
We expect every employee, regardless of his or her familiarity or involvement
with finance or accounting matters or principal job responsibilities or
functions, to use all reasonable efforts to ensure that every business record or
report with which he or she deals is accurate, complete, reliable, and timely
submitted.

Each employee is specifically required to use all reasonable efforts to ensure
the following provisions of the Code are satisfied:

 

  •   All transactions must be recorded and classified in the proper accounting
period and in the appropriate account and department. Delaying or prepaying
invoices to meet budget goals is a violation of the Code.

 

  •   No employee may falsify any document or distort the true nature of any
transaction.

 

  •   All transactions must be supported by complete and accurate documentation.

 

  •   Any information or statement in any report, filing, certification,
application, or similar document that Occam may submit to any governmental
authority or entity must be full, fair, accurate, timely, and complete.

 

  •   Employees must cooperate fully with any investigation into the accuracy,
completeness, and timeliness of Occam’s financial records.

 

  •   To the extent estimates and accruals are required to be made in Occam’s
reports and records, employees involved with such estimates and accruals will
base them on good faith judgments supported by appropriate documentation.

 

  •   No payment may be made to any supplier, vendor, or other person, other
than the person or firm that actually provided goods or services to Occam,
unless the payment is approved in advance by the Chief Executive Officer and the
Chief Financial Officer.

Employees Controlling Occam Funds

Every employee of Occam is personally responsible for all Occam funds over which
he or she exercises control. No employee may allow any agent or contractor of
Occam to exercise control over any funds of Occam without the prior approval of
the Chief Executive Officer and Chief Financial Officer.

 

-4-



--------------------------------------------------------------------------------

Dealing With Auditors

Our auditors have a duty to review our records in a fair and accurate manner.
All employees must cooperate fully with independent and internal auditors in
good faith and in accordance with law. No employee may fraudulently induce, or
influence, coerce, manipulate, or mislead, our independent or internal auditors
regarding any financial record, process, control, procedure or other matter.

Public Communications and Reports

Occam files reports and other documents with the Securities and Exchange
Commission, the Nasdaq Global Market, and other governmental and regulatory
agencies. In addition, from time to time, Occam makes other public
announcements, such as issuing press releases.

Employees involved in the preparation of these reports, documents, or
announcements are expected to use all reasonable efforts to ensure that Occam’s
disclosures are complete, accurate, objective, relevant, timely and
understandable. In addition, employees are expected to comply with Occam’s
disclosure controls and procedures, which are designed to ensure full, fair,
accurate, timely and understandable disclosure in our public reports and
communications.

If an employee believes that any public disclosure by Occam is materially false
or misleading, or if any employee becomes aware of material information that he
or she believes should be disclosed to the public, he or she should bring the
information to the attention of the Chief Executive Officer, the Chief Financial
Officer, or the Audit Committee. An employee should take similar action if he or
she believes that questionable accounting or auditing conduct or practices have
occurred or are occurring.

Intentional Misconduct

Intentional misrepresentations of the Company’s financial performance or any
other action by an employee that intentionally compromises the integrity of
Occam’s reports (financial or otherwise), records, or public disclosures is a
specific and extremely severe violation of this Code. Any violation of this Code
arising from an intentional misrepresentation, including failure to report
potential misrepresentations by others, will be viewed as severe misconduct and
will be subject to severe penalties, including termination of employment.
Examples of such intentional misconduct would include, but are not limited to,
the following:

 

  •   Reporting any information or entering any information in Occam’s books,
records, or reports that fraudulently or intentionally hides, misrepresents, or
disguises the true nature of any financial or non-financial transaction;

 

  •   Agreeing orally or in writing to any term or condition of any transaction
with a customer or vendor that is not reflected in the documentation provided to
the Finance Department or failing to disclose to the Finance Department that any
customer or vendor either intends to breach or otherwise fail to honor any term
or condition as reflected in such documentation or has an understanding of any
term or condition that is inconsistent with the understanding of the Company and
the Finance Department;

 

  •   Establishing any undisclosed or unrecorded fund, account, asset, or
liability for any improper purpose;

 

-5-



--------------------------------------------------------------------------------

  •   Entering into any transaction or agreement that accelerates, postpones, or
otherwise manipulates the accurate and timely reporting of revenues and
expenses;

 

  •   Intentionally misclassifying transactions as to accounts, business units,
or accounting periods;

 

  •   Intentionally destroying or altering any document or record that employee
has been notified is subject to a legal hold; or

 

  •   Knowingly assisting others in any of the above.

V. COMPLIANCE WITH LAWS, RULES AND REGULATIONS

Employees and directors must comply with all laws, rules and regulations
applicable to the Company and its business, as well as applicable Company
policies and procedures. Each employee and director must acquire appropriate
knowledge of the legal requirements relating to his or her duties sufficient to
enable him or her to recognize potential problems and to know when to seek
advice from the Company’s Chief Financial Officer. Violations of laws, rules and
regulations may subject the violator to individual criminal or civil liability,
as well as to discipline by the Company. These violations may also subject the
Company to civil or criminal liability or the loss of business. Any questions as
to the applicability of any law, rule or regulation should be directed to the
Company’s Chief Financial Officer.

VI. INSIDER TRADING

The purpose of the Company’s insider trading policy is to establish guidelines
to ensure that all employees and directors comply with laws prohibiting insider
trading. No employee or director in possession of material, non-public
information may trade the Company’s securities (or advise others to trade) from
the time they obtain such information until after adequate public disclosure of
the information has been made. Employees and directors who knowingly trade
Company securities while in possession of material, non-public information or
who tip information to others will be subject to appropriate disciplinary action
up to and including termination. Insider trading is also a crime.

Employees and directors also may not trade in stocks of other companies about
which they learn material, non-public information through the course of their
employment or service.

Any questions as to whether information is material or has been adequately
disclosed should be directed to the Company’s Chief Financial Officer.
Additional information regarding insider trading can be found in the Company’s
Insider Trading Policy.

VII. CONFLICTS OF INTEREST

An employee’s personal activities and relationships must not conflict, or appear
to conflict, with those of Occam. An employee’s decisions and actions in the
course of employment should be based on the best interests of Occam, not based
on his or her own personal relationships or business and financial interests.

We expect each employee to evaluate his or her personal relationships and
activities to determine whether a conflict exists or could appear to exist and
to avoid such relationships and activities. Common conflicts arise through the
employment or business activities of a spouse, significant other, or other
relative or

 

-6-



--------------------------------------------------------------------------------

through personal or business relationships through which an employee or a
spouse, significant other, or relative may have a personal or economic
relationship. Any situation where it may be difficult for an employee to perform
his or her work impartially, objectively, or effectively and in the best
interests of Occam could suggest that a conflict exists.

Each employee is required to disclose immediately to a supervisor, the Finance
Department, or the Human Resources Department if he or she becomes aware that
any personal relationship or business or financial interest conflicts, or may
appear to conflict, with those of Occam. Supervisors with concerns that any
actual or suspected conflict, whether their own or related to a reporting
employee, would violate the Code should contact the Finance Department or Human
Resources Department.

Employee Conflicts

Conflicts arise in numerous situations, and it is not possible to categorize
every potential conflict. Again, the employee is responsible to evaluate these
situations and confer with his or her supervisor or finance or human resources
personnel. Conflicts such as those relating to an employee’s work schedule,
duties, and responsibilities are specifically described in the employee
handbook. In connection with the Code, we have also adopted the following
conflicts policies relating to business or financial interests of employees (for
the following purposes, “employee” does not include non-employee directors of
Occam):

 

  •   Employees may own up to 1% of the stock of a competitor, customer, or
supplier without obtaining prior approval so long as the stock is publicly
traded and the employee has no discretionary authority in dealing with the
competitor, customer, or supplier. If the employee proposes to purchase more
than 1% of the stock of a competitor, customer, or supplier, if the company is
not publicly traded, or if the employee has discretionary authority in dealing
with the competitor, customer, or supplier, then the stock may only be purchased
with the prior approval of the Chief Financial Officer or, in the case of any
officer, the prior approval of the Audit Committee of the Board of Directors.

 

  •   Employees must disclose any financial interest they may have in a
transaction between Occam and a third party, and that interest must be approved
by the Chief Financial Officer prior to the transaction or, in the case of an
officer, by the Audit Committee. If the financial interest relates solely to the
fact that a spouse or other relative works at the third party, then for
employees other than officers, no prior approval will be required unless the
employee deals with the supplier or customer, or the spouse or significant other
or other relative deals with Occam or any subsidiary of Occam. Nevertheless, the
employee must still disclose to his or her supervisor the potential interest in
any proposed transaction of which he or she has knowledge.

 

  •   No employee may directly or indirectly exploit for personal gain any
opportunities that are discovered through the use of corporate property,
information, or position unless the opportunity is fully disclosed in writing to
the Board of Directors and the Board of Directors declines to pursue the
opportunity.

 

  •   Loans from Occam to any director or officer of Occam or any relative of
any officer or director are prohibited. Loans to any other employee or employee
relative must be approved in advance by the Board of Directors or a designated
committee (excluding travel advances and similar payments made in connection
with Occam’s business expense reimbursement policies).

 

-7-



--------------------------------------------------------------------------------

  •   No employee may perform services as a director, employee, agent, or
contractor for any competitor of Occam.

 

  •   No employee may perform any services as a director, employee, agent, or
contractor for any customer, supplier, or any other entity that has a business
relationship with Occam, without the prior approval of the Chief Financial
Officer or, in the case of any officer of Occam, the prior approval of the Audit
Committee.

 

  •   Employees may on their own time serve as officers, directors, or
consultants to businesses that are not competitors, customers, or suppliers of
Occam, but any service must be disclosed to and approved by the employee’s
supervisor or, in the case of an officer, disclosed to and approved by the Audit
Committee. In addition, such service must not otherwise interfere with the
employee’s responsibilities to Occam. Notwithstanding the foregoing, employees
may serve on boards of charitable organizations or educational, political,
community, or religious institutions so long as such service does not otherwise
create a conflict of interest or interfere with responsibilities to Occam.

 

  •   No employee may serve on the decision-making or rule-making panel of any
local, regulatory or advisory body of any governmental entity whose rules or
decisions have application to Occam’s business activities, without the prior
approval of the Audit Committee. Employees may serve in an elected or appointed
public office, however, so long as the position does not create or appear to
create a conflict of interest and does note interfere with the employee’s
responsibilities to Occam.

The foregoing list of conflicts is not exclusive, and other situations or
circumstances that are not listed could give rise to conflicts. It is the
responsibility of each employee to identify potential conflicts and consult with
his or her supervisor or other appropriate personnel concerning conflicts.

Occam may, in its sole and absolute discretion, rescind any approval granted
with respect to an actual or potential conflict of interest if for any reason
Occam determines it to be in the best interests of the company.

Additional Conflict Provisions Relating to Non-Employee Directors

Members of Occam’s Board of Directors who are not also employees have special
responsibilities to Occam but are also prominent individuals with substantial
other responsibilities. Members of the Board will be required to disclose to
other directors any personal, financial, business, or other economic interest
they may have in any transaction submitted for approval by the Board and must
recuse themselves from participating in any decision in which there exists a
conflict of interest between their personal interests and the interests of
Occam. Each non-employee director must promptly inform Occam if he or she
performs services as a director, employee, consultant, contractor, or agent for
any customer, supplier, or other third party with whom Occam has a business
relationship. No non-employee director may serve as a director, employee,
consultant, contractor, or agent for any competitor of Occam.

 

-8-



--------------------------------------------------------------------------------

VIII. NO LOANS TO EXECUTIVE OFFICERS OR DIRECTORS

As indicated under “Conflicts of Interest,” it is the policy of the Company not
to extend or maintain credit, to arrange for the extension of credit, or to
renew an extension of credit, in the form of a personal loan to or for any
director or executive officer of the Company. Any questions about whether a loan
has been made to a director or executive officer in violation of this policy
should be directed to the Company’s Chief Financial Officer.

IX. CORPORATE OPPORTUNITIES

As indicated under “Conflicts of Interest” above, employees and directors are
prohibited from:

 

  •   Personally taking for themselves opportunities that are discovered through
the use of corporate property, information or position;

 

  •   Using corporate property, information or position for personal gain; and

 

  •   Competing with the Company.

Employees and directors owe a duty to the Company to advance its legitimate
interests when the opportunity to do so arises.

X. FAIR DEALING

The Company seeks to excel while operating fairly and honestly, never through
unethical or illegal business practices. Each employee and director should
endeavor to deal fairly with the Company’s customers, suppliers, competitors and
employees. No employee or director should take unfair advantage of anyone
through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts, or any other unfair dealing practices.

XI. CUSTOMER RELATIONSHIPS

Employees must act in a manner that creates value for the Company’s customers
and helps to build a relationship based upon trust. The Company and its
employees have provided products and services for many years and have built up
significant goodwill over that time. This goodwill is one of our most important
assets, and Company employees must act to preserve and enhance the Company’s
reputation.

XII. SUPPLIER RELATIONSHIPS

The Company’s suppliers make significant contributions to the Company’s success.
To create an environment where the Company’s suppliers have an incentive to work
with the Company, suppliers must be confident that they will be treated lawfully
and in an ethical manner. The Company’s policy is to purchase supplies based on
need, quality, service, price and terms and conditions. The Company’s policy is
to select significant suppliers or enter into significant supplier agreements
though a competitive bid process where possible. In selecting suppliers, the
Company does not discriminate on the basis of race, color, religion, sex,
national origin, age, sexual preference, marital status, medical condition,
veteran status, physical or mental disability, or any other characteristic
protected by federal, state or local law. A supplier to the Company is

 

-9-



--------------------------------------------------------------------------------

generally free to sell its products or services to any other party, including
Company competitors. In some cases where the products or services have been
designed, fabricated, or developed to the Company’s specifications, the
agreement between the parties may contain restrictions on sales.

XIII. EXPORT CONTROLS

The Company requires compliance with laws and regulations governing export
controls in both the United States and in the countries where the Company
conducts its business. A number of countries maintain controls on the
destinations to which products may be exported. Some of the strictest export
controls are maintained by the United States against countries that the U.S.
government considers unfriendly or as supporting international terrorism. The
U.S. regulations are complex and apply both to exports from the United States
and to exports of products from other countries, when those products contain
U.S.-origin components or technology. In some circumstances, an oral
presentation containing technical data made to foreign nationals in the United
States may constitute an export subject to control. Any questions about export
control laws and regulations should be directed to the Company’s Chief Financial
Officer

XIV. GIFTS AND ENTERTAINMENT

Business gifts and entertainment are designed to build goodwill and sound
working relationships among business partners. A problem may arise if:

 

  •   The receipt by one of our employees of a gift or entertainment would
compromise, or could reasonably be viewed as compromising, that person’s ability
to make objective and fair business decisions on behalf of the Company; or

 

  •   The offering by one of our employees of a gift or entertainment would
appear to be an attempt to obtain business through improper means or to gain any
special advantage in our business relationships, or could reasonably be viewed
as such an attempt.

Employees must use good judgment and ensure there is no violation of these
principles. Any questions about whether any gifts or proposed gifts are
appropriate should be directed to the Company’s Chief Financial Officer.

XV. GOVERNMENT BUSINESS

Employees should understand that special requirements might apply when
contracting with any governmental body (including national, state, provincial,
municipal, or other similar governmental divisions on local jurisdictions).
Because government officials are obligated to follow specific codes of conduct
and laws, special care must be taken in government procurement. Some key
requirements for doing business with government are:

 

  •   Accurately representing which Company products are covered by government
contracts;

 

  •   Not improperly soliciting or obtaining confidential information, such as
sealed competitors’ bids, from government officials prior to the award of a
contract;

 

  •   Hiring present and former government personnel may only occur in
compliance with applicable laws and regulations (as well as consulting the
Company’s Chief Financial Officer).

 

-10-



--------------------------------------------------------------------------------

When dealing with public officials, employees and directors must avoid any
activity that is or appears illegal or unethical. Promising, offering or giving
of favors, gratuities or gifts, including meals, entertainment, transportation,
and lodging, to government officials in the various branches of U.S. government,
as well as state and local governments, is restricted by law. Employees and
directors must obtain pre-approval from the Company’s Chief Financial Officer
before providing anything of value to a government official or employee. The
foregoing does not apply to lawful personal political contributions.

In addition, the U.S. Foreign Corrupt Practices Act prohibits giving anything of
value, directly or indirectly, to officials of foreign governments or foreign
political candidates in order to obtain or retain business. Illegal payments to
government officials of any country are strictly prohibited. Additional
information regarding the Foreign Corrupt Practices Act can be found in the
Company’s Foreign Corrupt Practices Act Compliance Policy.

XVI. POLITICAL CONTRIBUTION

It is the Company’s policy to comply fully with all local, state, federal,
foreign and other applicable laws, rules and regulations regarding political
contributions. The Company’s funds or assets must not be used for, or be
contributed to, political campaigns or political practices under any
circumstances without the prior written approval of the Company’s Chief
Financial Officer and, if required, the Company’s Board of Directors.

XVII. PROTECTION AND PROPER USE OF COMPANY ASSETS

Theft, carelessness and waste have a direct impact on the Company’s
profitability. Employees and directors should protect the Company’s assets and
ensure their efficient use. All Company assets should be used for legitimate
business purposes.

Company assets include intellectual property such as patents, trademarks,
copyrights, business and marketing plans, engineering and manufacturing ideas,
designs, salary information and any unpublished financial data and reports.
Unauthorized use or distribution of this information is a violation of Company
policy.

XVIII. USE OF COMPUTERS AND OTHER EQUIPMENT

The Company strives to furnish employees with the equipment necessary to
efficiently and effectively perform their jobs. Employees must care for that
equipment and use it responsibly and only for Company business purposes. If
employees use Company equipment at their home or off site, precautions must be
taken to protect such Company equipment from theft or damage. Employees must
immediately return all Company equipment when their employment relationship with
the Company ends. While computers and other electronic devices are made
accessible to employees to assist them to perform their jobs and to promote our
interests, all such computers and electronic devices, whether used entirely or
partially on the Company’s premises or with the aid of the Company’s equipment
or resources, must remain fully accessible to the Company and will remain the
sole and exclusive property of the Company.

 

-11-



--------------------------------------------------------------------------------

Employees should not maintain any expectation of privacy with respect to any
electronic communications made using Company equipment. To the extent permitted
by applicable law, the Company retains the right to gain access to any such
information, at any time, with or without your knowledge, consent or approval.

XIX. USE OF SOFTWARE

All software used by employees to conduct Company business must be appropriately
licensed. Employee should never make or use illegal or unauthorized copies of
any software, whether in the office, at home, or on the road, since doing so may
constitute copyright infringement and may expose the employee and the Company to
potential civil and criminal liability. The Company’s information technology
department will inspect Company computers periodically to verify that only
approved and licensed software has been installed. Any non-licensed/supported
software will be removed.

XX. USE OF ELECTRONIC COMMUNICATIONS

Employees must use electronic communication devices in a legal, ethical, and
appropriate manner. Electronic communications devices include computers, e-mail,
connections to the Internet, intranet and extranet and any other public or
private networks, voice mail, video conferencing, facsimiles, telephones or
future types of electronic communication. Employees may not post or discuss
information concerning Company products or business on the Internet without the
prior written consent of the Company’s Chief Financial Officer. It is not
possible to identify every standard and rule applicable to the use of electronic
communications devices. Employees are therefore encouraged to use sound judgment
whenever using any feature of the Company’s communications systems.

XXI. CONFIDENTIALITY

Employees and directors should maintain the confidentiality of information
entrusted to them by the Company or its affiliates, customers, partners,
distributors and suppliers, except when disclosure is specifically authorized by
the Company’s Chief Financial Officer or required by law.

Confidential information includes all non-public information that might be of
use to competitors, or harmful to the Company or its affiliates, customers,
partners, distributors and suppliers if disclosed. Any questions about whether
information is confidential should be directed to the Company’s Chief Financial
Officer.

XXII. RECORDKEEPING

All of the Company’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect the transactions and
matters to which they relate and must conform both to applicable legal
requirements and to the Company’s system of internal controls. All assets of the
Company must be carefully and properly accounted for. The making of false or
misleading records or documentation is strictly prohibited. Unrecorded funds or
assets should not be maintained. Please refer also to the more detailed
requirements under Section IV (Financial Records and Public Disclosure).

The Company complies with all laws and regulations regarding the preservation of
records. Records should be retained or destroyed only in accordance with the
Company’s document retention policies. Any questions about these policies should
be directed to the Company’s Chief Financial Officer.

 

-12-



--------------------------------------------------------------------------------

XXIII. RECORDS ON LEGAL HOLD

A legal hold suspends all document destruction procedures in order to preserve
appropriate records under special circumstances, such as litigation or
government investigations. The Company’s Chief Financial Officer determines and
identifies what types of Company records or documents are required to be placed
under a legal hold and will notify employees if a legal hold is placed on
records for which they are responsible. Employees must not destroy, alter or
modify records or supporting documents that have been placed under a legal hold
under any circumstances. A legal hold remains effective until it is officially
released in writing by the Company’s Chief Financial Officer. If an employee is
unsure whether a document has been placed under a legal hold, such employee
should preserve and protect that document while the Chief Financial Officer is
contacted.

XXIV. DISCLOSURE

The information in the Company’s public communications, including filings with
the Securities and Exchange Commission, must be full, fair, accurate, timely and
understandable. All employees and directors are responsible for acting in
furtherance of this policy. In particular, each employee and director is
responsible for complying with the Company’s disclosure controls and procedures
and internal controls for financial reporting. Any questions concerning the
Company’s disclosure controls and procedures and internal controls for financial
reporting should be directed to the Company’s Chief Financial Officer. Please
refer also to the more detailed requirements under Section IV (Financial Records
and Public Disclosure).

Anyone that believes that questionable accounting or auditing conduct or
practices have occurred or are occurring should refer to the Company’s Complaint
Procedures for Accounting and Auditing Matters.

XXV. OUTSIDE COMMUNICATIONS

The Company has established specific policies regarding who may communicate
information to the public, the press and the financial analyst communities:

 

  •   The Company’s Chief Executive Officer, Chief Financial Officer and
investor relations personnel are official spokespeople for financial matters.

 

  •   The Company’s corporate communications personnel are official spokespeople
for public comment, press, marketing, technical and other such information.

 

  •   All communications of material non-public information made to public
audiences, including formal communications and presentations made to investors
or the press, require prior approval of the Company’s Chief Financial Officer,
which will ensure that all necessary review is undertaken.

These designees are the only people who may communicate externally on behalf of
the Company. Employees and directors should refer all inquiries or calls from
the press, from stockholders to the Company’s Chief Financial Officer, which
will see that the inquiry is directed to the appropriate authority within the
Company.

Employees and directors may not publish or make public statements outside the
scope of employment with or service to the Company that might be perceived or
construed as attributable to the Company without

 

-13-



--------------------------------------------------------------------------------

preapproval from the Company’s Chief Financial Officer. Any such statement must
include the Company’s standard disclaimer that the publication or statement
represents the views of the specific author and not of the Company.

XXVI. DISCRIMINATION AND HARASSMENT

The diversity of the Company’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and will
not tolerate any illegal discrimination or harassment of any kind. Examples
include derogatory comments based on racial or ethnic characteristics and
unwelcome sexual advances.

XXVII. HEALTH AND SAFETY

The Company strives to provide each employee with a safe and healthy work
environment. Each employee has responsibility for maintaining a safe and healthy
workplace for all employees by following safety and health rules and practices
and reporting accidents, injuries and unsafe equipment, practices or conditions.

Violence and threatening behavior are not permitted. Employees should report to
work in condition to perform their duties, free from the influence of illegal
drugs or alcohol. The use of illegal drugs in the workplace will not be
tolerated.

XXVIII. COMPLIANCE STANDARDS AND PROCEDURES

No code of business conduct and ethics can replace the thoughtful behavior of an
ethical employee or director or provide definitive answers to all questions.
Since the Company cannot anticipate every potential situation, certain policies
and procedures have been put in place to help employees and directors approach
questions or problems as they arise.

A. Designated Ethics Officer

The Company’s Chief Financial Officer has been designated as the Company’s
Ethics Officer with responsibility for overseeing and monitoring compliance with
the Code. The Ethics Officer reports directly to the Chief Executive Officer
with respect to these matters and also will make periodic reports to the
Company’s Audit Committee regarding the implementation and effectiveness of this
Code as well as the policies and procedures put in place to ensure compliance
with the Code.

B. Seeking Guidance

Employees and directors are encouraged to seek guidance from supervisors,
managers or other appropriate personnel when in doubt about the best course of
action to take in a particular situation. In most instances, questions regarding
the Code should be brought to the attention of the Company’s Chief Financial
Officer.

 

-14-



--------------------------------------------------------------------------------

C. Reporting Violations

If an employee or director knows of or suspects a violation of the Code, or of
applicable laws and regulations, he or she must report it immediately as
described under Section III (Accountability and Reporting).

Anyone that believes that questionable accounting or auditing conduct or
practices have occurred or are occurring should refer to the Company’s Complaint
Procedures for Accounting and Auditing Matters.

D. No Retaliation

Any employee or director who observes possible unethical or illegal conduct is
encouraged to report his or her concerns. Reprisal, threats, retribution or
retaliation against any person who has in good faith reported a violation or
suspected violation of law, this Code or other Company policies, or against any
person who is assisting in any investigation or process with respect to such a
violation, is prohibited.

Any employees involved in retaliation will be subject to serious disciplinary
action by the Company. Furthermore, the Company could be subject to criminal or
civil actions for acts of retaliation against employees who “blow the whistle”
on U.S. federal securities law violations and other federal offenses.

E. Investigations

Reported violations will be promptly investigated. The Board of Directors or its
designated committee will be responsible for investigating violations and
determining appropriate disciplinary action for matters involving members of the
Board of Directors or executive officers. The Board of Directors or its
designated committee may designate others to conduct or manage investigations on
its behalf and recommend disciplinary action. Subject to the general authority
of the Board of Directors to administer this Code, the Chief Financial Officer
and the Chief Executive Officer will be jointly responsible for investigating
violations and determining appropriate disciplinary action for other employees,
agents and contractors. The Chief Financial Officer and the Chief Executive
Officer may designate others to conduct or manage investigations on their behalf
and recommend disciplinary action. The Board of Directors reserves the right to
investigate violations and determine appropriate disciplinary action on its own
or to designate others to do so in place of, or in addition to, the Chief
Financial Officer. It is imperative that the person reporting the violation not
conduct an investigation on his or her own. However, employees and directors are
expected to cooperate fully with any investigation made by the Company into
reported violations.

F. Discipline/Penalties

Employees and directors who violate the laws or regulations governing the
Company’s business, this Code, or any other Company policy, procedure or
requirement may be subject to disciplinary action, up to and including
termination. Employees and directors who have knowledge of a violation and fail
to move promptly to report or correct it, or who direct or approve violations,
may also be subject to disciplinary action, up to and including termination.

Furthermore, violations of some provisions of this Code are illegal and may
subject the employee or director to civil and criminal liability.

 

-15-



--------------------------------------------------------------------------------

XXIX. AMENDMENT, MODIFICATION AND WAIVER

This Code may be amended or modified by the Board of Directors or a committee of
the Board of Directors.

Any waiver of this Code for a director, executive officer and any financial or
accounting officer at the level of the principal accounting officer or
controller or above, may be made only by the Board of Directors, and must be
promptly disclosed to stockholders if and as required by law or the rules of the
stock exchange or over the counter trading system on which the Company’s stock
is traded or quoted. Waivers with respect to other employees or applicable
contractors may be made only by the Company’s Chief Financial Officer. Any
waiver of this Code with respect to a conflict of interest transaction required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act of 1933, as amended, must be approved in advance by the Company’s
Audit Committee.

*  *  *  *  *

 

-16-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF RECEIPT OF CODE OF BUSINESS CONDUCT AND ETHICS

I have received and read this Occam Networks, Inc. Code of Business Conduct and
Ethics. I understand the standards and policies contained in the Code and
understand that there may be additional policies or laws specific to my job. I
agree to comply with the Code.

If I have questions concerning the meaning or application of the Code, any
Company policies or procedures, or the legal and regulatory requirements
applicable to my job, I know that I can consult with the Company’s Chief
Financial Officer, knowing that my questions or reports to these sources will be
maintained in confidence.

 

 

Print Name

 

Signature

 

Date

Please sign and return this form to the Human Resources Department.

 

-17-